Exhibit 10.1

 

 

 

Organovo Holdings, Inc.

4,000,000 Shares of Common Stock

EQUITY DISTRIBUTION AGREEMENT

Dated: November 27, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1.  

Description of Securities

     1    SECTION 2.  

Placements

     2    SECTION 3.  

Sale of Placement Securities by the Placement Agent

     3    SECTION 4.  

Suspension of Sales

     4    SECTION 5.  

Representations and Warranties

     4    SECTION 6.  

Sale and Delivery to the Placement Agent; Settlement

     15    SECTION 7.  

Covenants of the Company

     16    SECTION 8.  

Payment of Expenses

     21    SECTION 9.  

Conditions of the Placement Agent’s Obligations

     21    SECTION 10.  

Indemnity and Contribution by the Company and the Placement Agent

     23    SECTION 11.  

Representations, Warranties and Agreements to Survive Delivery

     26    SECTION 12.  

Termination of Agreement

     26    SECTION 13.  

Notices

     27    SECTION 14.  

Parties

     27    SECTION 15.  

Adjustments for Stock Splits

     27    SECTION 16.  

Governing Law and Time

     27    SECTION 17.  

Effect of Headings

     27    SECTION 18.  

Permitted Free Writing Prospectuses

     27    SECTION 19.  

Absence of Fiduciary Relationship

     28   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBITS

 

Exhibit A    –    Form of Placement Notice Exhibit B    –    Authorized
Individuals for Placement Notices and Acceptances Exhibit C    –    Compensation
Exhibit D    –    Form of Corporate Opinion of DLA Piper LLP (US) Exhibit E    –
   Officer Certificate Exhibit F    –    Issuer Pricing Free Writing Prospectus

 

iii



--------------------------------------------------------------------------------

Organovo Holdings, Inc.

4,000,000 Shares of Common Stock

EQUITY DISTRIBUTION AGREEMENT

November 27, 2013

JMP Securities LLC

600 Montgomery Street, Suite 1100

San Francisco, California 94111

Ladies and Gentlemen:

Organovo Holdings, Inc., a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with JMP Securities LLC (the “Placement Agent”), as
follows:

SECTION 1. Description of Securities.

The Company agrees that, from time to time during the term of this Agreement, on
the terms and subject to the conditions set forth herein, it may issue and sell
through the Placement Agent, acting as agent and/or principal, up to 4,000,000
shares (the “Securities”) of the Company’s common stock, par value $0.001 per
share (the “Common Stock”). Notwithstanding anything to the contrary contained
herein, except as set forth in a Placement Notice (as defined below) the parties
hereto agree that compliance with the limitations set forth in this Section 1 on
the number of the Securities issued and sold under this Agreement shall be the
sole responsibility of the Company, and the Placement Agent shall have no
obligation in connection with such compliance. The issuance and sale of the
Securities through the Placement Agent will be effected pursuant to the
Registration Statement (as defined below) filed by the Company and declared
effective by the Securities and Exchange Commission (the “Commission”), although
nothing in this Agreement shall be construed as requiring the Company to use the
Registration Statement to offer, sell or issue any Securities.

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-189995), including a base prospectus, relating to certain
securities, including the Securities to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (collectively,
the “Exchange Act”). The Company has prepared a prospectus supplement
specifically relating to the Securities (the “Prospectus Supplement”) to the
base prospectus included as part of such registration statement. The Company
will furnish to the Placement Agent, for use by the Placement Agent, copies of
the prospectus included as part of such registration statement, as supplemented
by the Prospectus Supplement, relating to the Securities. Except where the
context otherwise requires, such registration statement, as amended when it
became effective, including all documents filed as part thereof or incorporated
by reference therein, and including any information contained in a Prospectus
(as defined below) subsequently filed with the Commission pursuant to Rule
424(b) under the Securities Act or deemed to be a part of such registration
statement pursuant to Rule 430B of the Securities Act, is herein called the
“Registration Statement.” The base prospectus, including all documents
incorporated therein by reference, included in the Registration Statement, as it
may be supplemented by the Prospectus Supplement, in the form in which such
prospectus and/or Prospectus Supplement have most recently been filed by the
Company with the Commission pursuant to Rule 424(b) under the Securities Act is
herein



--------------------------------------------------------------------------------

called the “Prospectus.” Any reference herein to the Registration Statement, the
Prospectus or any amendment or supplement thereto shall be deemed to refer to
and include the documents incorporated by reference therein, and any reference
herein to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement or the Prospectus shall be deemed to refer to and include
the filing after the execution hereof of any document with the Commission deemed
to be incorporated by reference therein. Any reference herein to financial
statements and schedules and other information that is “contained,” “included”
or “stated” in the Registration Statement or the Prospectus (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information that is incorporated by
reference in the Registration Statement or the Prospectus, as the case may be.
Any reference herein to the Registration Statement, any Rule 462(b) Registration
Statement, the Prospectus or any amendment or supplement to any of the foregoing
shall be deemed to include the copy filed with the Commission pursuant to the
Commission’s Electronic Data Gathering, Analysis and Retrieval system (“EDGAR”);
all references in this Agreement to any Issuer Free Writing Prospectus (other
than any Issuer Free Writing Prospectuses that, pursuant to Rule 433 under the
Securities Act, are not required to be filed with the Commission) shall be
deemed to include the copy thereof filed with the Commission pursuant to EDGAR.

SECTION 2. Placements.

Each time that the Company wishes to issue and sell the Securities hereunder
(each, a “Placement”), it will notify the Placement Agent by email notice (or
other method mutually agreed to in writing by the parties) containing the
parameters in accordance with which it desires the Securities to be sold, which
shall at a minimum include the number of Securities to be issued (the “Placement
Securities”), the time period during which sales are requested to be made, any
limitation on the number of Securities that may be sold in any one day and any
minimum price below which sales may not be made (a “Placement Notice”), a form
of which containing such minimum sales parameters necessary is attached hereto
as Exhibit A. The Placement Notice shall originate from any of the individuals
from the Company set forth on Exhibit B (with a copy to each of the other
individuals from the Company listed on such schedule), and shall be addressed to
each of the individuals from the Placement Agent set forth on Exhibit B, as such
Exhibit B may be amended from time to time. If the Placement Agent wishes to
accept such proposed terms included in the Placement Notice (which it may
decline to do so for any reason in its sole discretion) or, following discussion
with the Company, wishes to accept amended terms, the Placement Agent will,
prior to 4:30 p.m. (eastern time) on the Business Day (as defined below)
following the Business Day on which such Placement Notice is delivered to the
Placement Agent (provided that if delivery of such Placement Notice occurs after
4:30 p.m. (eastern time), such will be deemed to have occurred on the next
Business Day), issue to the Company a notice by email (or other method mutually
agreed to in writing by the parties) addressed to all of the individuals from
the Company and the Placement Agent set forth on Exhibit B) setting forth the
terms that the Placement Agent is willing to accept. Where the terms provided in
the Placement Notice are amended as provided for in the immediately preceding
sentence, such terms will not be binding on the Company or the Placement Agent
until the Company delivers to the Placement Agent an acceptance by email (or
other method mutually agreed to in writing by the parties) of all of the terms
of such Placement Notice, as amended (the “Acceptance”), which email shall be
addressed to all of the individuals from the Company and the Placement Agent set
forth on Exhibit B. The Placement Notice (as amended by the corresponding
Acceptance, if applicable) shall be effective upon receipt by the Company of the
Placement Agent’s acceptance of the terms of the Placement Notice or upon
receipt by the Placement Agent of the Company’s Acceptance, as the case may be,
unless and until (i) the entire amount of the Placement Securities have been
sold, (ii) in accordance with the Placement Notice requirements set forth in the
second sentence of this paragraph, the Company terminates the Placement Notice,
(iii) the Company issues a subsequent Placement Notice with parameters
superseding those on the earlier dated Placement Notice, (iv) the Agreement has
been terminated under the provisions of Section 9 or Section 12 or (v)

 

2



--------------------------------------------------------------------------------

either party shall have suspended the sale of the Placement Securities in
accordance with Section 4 below. The amount of any discount, commission or other
compensation to be paid by the Company to the Placement Agent in connection with
the sale of the Placement Securities shall be calculated in accordance with the
terms set forth in Exhibit C. It is expressly acknowledged and agreed that
neither the Company nor the Placement Agent will have any obligation whatsoever
with respect to a Placement or any Placement Securities unless and until the
Company delivers a Placement Notice to the Placement Agent and either (i) the
Placement Agent accepts the terms of such Placement Notice or (ii) where the
terms of such Placement Notice are amended, the Company accepts such amended
terms by means of an Acceptance pursuant to the terms set forth above, and then
only upon the terms specified in the Placement Notice (as amended by the
corresponding Acceptance, if applicable) and herein. In the event of a conflict
between the terms of this Agreement and the terms of a Placement Notice (as
amended by the corresponding Acceptance, if applicable), the terms of the
Placement Notice (as amended by the corresponding Acceptance, if applicable)
will control. The term “Business Day” means each Monday, Tuesday, Wednesday,
Thursday or Friday that is not a day on which banking institutions in New York
are generally authorized or obligated by law or executive order to close.

SECTION 3. Sale of Placement Securities by the Placement Agent.

Subject to the provisions of Section 6(a), the Placement Agent, for the period
specified in the Placement Notice, will use its commercially reasonable efforts
consistent with its normal trading and sales practices to sell the Placement
Securities up to the amount specified, and otherwise in accordance with the
terms of such Placement Notice (as amended by the corresponding Acceptance, if
applicable). The Placement Agent will provide written confirmation to the
Company no later than the opening of the Trading Day (as defined below)
immediately following the Trading Day on which it has made sales of Placement
Securities hereunder setting forth the number of Placement Securities sold on
such day, the compensation payable by the Company to the Placement Agent
pursuant to Section 2 with respect to such sales, and the Net Proceeds (as
defined below) payable to the Company, with an itemization of the deductions
made by the Placement Agent (as set forth in Section 6(b)) from the gross
proceeds that it receives from such sales. Subject to the terms of the Placement
Notice (as amended by the corresponding Acceptance, if applicable), the
Placement Agent may sell Placement Securities by any method permitted by law
deemed to be an “at the market” offering as defined in Rule 415 of the
Securities Act, including without limitation sales made directly on the NYSE
MKT, on any other existing trading market for the Common Stock or to or through
a market maker. If specified in a Placement Notice (as amended by the
corresponding Acceptance, if applicable), the Placement Agent may also sell
Placement Securities by any other method permitted by law, including but not
limited to in privately negotiated transactions. During the term of this
Agreement and notwithstanding anything to the contrary herein, the Placement
Agent agrees that in no event will it or any of its affiliates engage in any
market making, bidding, stabilization or other trading activity with regard to
the Common Stock if such activity would be prohibited under Regulation M or
other anti-manipulation rules under the Securities Act. Without limiting the
foregoing, unless and until the exemptive provisions of Rule 101(c)(1) of
Regulation M, or any other exemptive provisions, have been satisfied in the
judgment of each party, the Placement Agent or any of its affiliates shall not
engage in any market-making, bidding or stabilization with respect to the Common
Stock at any time a Placement Notice is pending. The Placement Agent also agrees
that during the term of this Agreement in no event will it, or any of its
affiliates, directly or indirectly effect or agree to effect any Short Sales of
the Company’s securities. For the purposes hereof, “Short Sales” shall include
without limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, whether or not against the box, and all
types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, short sales, swaps, “put equivalent positions” (as defined in Rule
16a-1(h) under the Exchange Act) or similar arrangements (including on a total
return basis), or sales or other transactions through non-U.S. broker dealers or
foreign regulated brokers. For the purposes hereof, “Trading Day” means any day
on which shares of Common Stock are purchased and sold on the principal

 

3



--------------------------------------------------------------------------------

market on which the Common Stock is listed or quoted and during which there has
been no market disruption of, unscheduled closing of or suspension of trading on
such principal market. Notwithstanding the foregoing, such provision shall not
apply to any actions performed at the request of the Placement Agent’s clients
and not for the Placement Agent itself.

SECTION 4. Suspension of Sales. The Company or the Placement Agent may, upon
notice to the other party in writing (including by email correspondence to each
of the individuals of the other party set forth on Exhibit B, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) or by telephone (confirmed
immediately by verifiable facsimile transmission or email correspondence to each
of the individuals of the other party set forth on Exhibit B), suspend any sale
of Placement Securities; provided, however, that such suspension shall not
affect or impair either party’s obligations with respect to any Placement
Securities sold hereunder prior to the receipt of such notice. Each of the
parties agrees that no such notice under this Section 4 shall be effective
against the other unless it is made to one of the individuals named on Exhibit B
hereto, as such Exhibit may be amended from time to time.

SECTION 5. Representations and Warranties.

(a) Representations and Warranties by the Company. The Company represents and
warrants to the Placement Agent as of the date hereof and as of each
Representation Date (as defined herein) on which a certificate is required to be
delivered pursuant to Section 7(o) of this Agreement and as of the time of each
sale of any Securities or any securities pursuant to this Agreement (the
“Applicable Time”), and agrees with the Placement Agent, as follows:

(1) Compliance with Registration Requirements. The Securities have been duly
registered under the Securities Act pursuant to the Registration Statement. The
Registration Statement has become effective under the Securities Act, or, with
respect to any registration statement to be filed to register the offer and sale
of the Securities pursuant to Rule 462(b) under the Securities Act, including
the documents incorporated by reference therein and the Rule 430A Information,
(a “Rule 462(b) Registration Statement”), will be filed with the Commission and
become effective under the Securities Act no later than 10:00 P.M., New York
City time, on the date of determination of the public offering price for the
Securities, and no stop order preventing or suspending the use of any base
prospectus, the Prospectus Supplement, the Prospectus or any Permitted Free
Writing Prospectus (as defined below), or the effectiveness of the Registration
Statement or any Rule 462(b) Registration Statement and no proceedings for such
purpose have been instituted or are pending or, to the knowledge of the Company,
are contemplated by the Commission, and any request on the part of the
Commission for additional information has been complied with.

At the respective times each of the Registration Statement, any Rule 462(b)
Registration Statement and any post-effective amendments thereto became or
becomes effective and as of the date hereof, the Registration Statement, any
Rule 462(b) Registration Statement and any amendments and supplements thereto
complied and will comply in all material respects with the requirements of the
Securities Act. The conditions for the use of Form S-3, as set forth in the
General Instructions thereto, have been complied with and the Registration
Statement meets, and the offering and sale of the Securities as contemplated
hereby complies with, the requirements of Rule 415(a)(1)(x) under the Securities
Act (including without limitation, Rule 415(a)(5)). The Registration Statement,
as of the date hereof and each effective date with respect thereto, did not and
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading. Neither the Prospectus nor any amendments or supplements
thereto, as of their respective dates, and at each

 

4



--------------------------------------------------------------------------------

Applicable Time and Settlement Date (as defined below), as the case may be,
included or will include an untrue statement of a material fact or omitted or
will omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

The representations and warranties set forth in the immediately preceding
paragraph shall not apply to statements in or omissions from the Registration
Statement or the Prospectus, as amended or supplemented, made in reliance upon
and in conformity with information furnished to the Company in writing by the
Placement Agent expressly for use therein.

The copies of the Registration Statement and any Rule 462(b) Registration
Statement and any amendments thereto, any other preliminary prospectus, each
Issuer Free Writing Prospectus (as defined below) that is required to be filed
with the Commission pursuant to Rule 433 under the Securities Act and the
Prospectus and any amendments or supplements thereto delivered and to be
delivered to the Placement Agent (electronically or otherwise) in connection
with the offering of the Securities were and will be identical to the
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S-T. “Issuer Free Writing
Prospectus” means any “issuer free writing prospectus,” as defined in Rule 433
under the Securities Act, relating to the Securities that (i) is required to be
filed with the Commission by the Company, (ii) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) under the
Securities Act whether or not required to be filed with the Commission, or
(iii) is exempt from filing pursuant to Rule 433(d)(5)(i) under the Securities
Act because it contains a description of the Securities or of the offering that
does not reflect the final terms, and all free writing prospectuses that are
listed in Exhibit H hereto, in each case in the form furnished (electronically
or otherwise) to the Placement Agent for use in connection with the offering of
the Securities.

Each Issuer Free Writing Prospectus relating to the Securities, as of its issue
date and as of each Applicable Time and Settlement Date (as defined below), did
not, does not and will not include any information that conflicted, conflicts or
will conflict with the information contained in the Registration Statement or
the Prospectus, including any incorporated document deemed to be a part thereof
that has not been superseded or modified; each Issuer Free Writing Prospectus,
as supplemented by and taken together with the Prospectus, as of the Applicable
Time and Settlement Date (as defined below), will not include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances, prevailing at
that time, not misleading. The foregoing sentence does not apply to statements
in or omissions from any issuer free writing prospectus based upon and in
conformity with written information furnished to the Company by the Placement
Agent specifically for use therein.

Each document incorporated by reference in the Registration Statement or the
Prospectus heretofore filed, when it was filed (or, if any amendment with
respect to any such document was filed, when such amendment was filed),
conformed in all material respects with the requirements of the Exchange Act,
and any further documents so filed and incorporated after the date of this
Agreement will, when they are filed, conform in all material respects with the
requirements of the Exchange Act; no such document when it was filed (or, if an
amendment with respect to any such document was filed, when such amendment was
filed), contained an untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading; and no such document, when it is filed, will
contain an untrue statement of a material fact or will omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein not misleading.

 

5



--------------------------------------------------------------------------------

(2) Company Capitalization. The Company has an authorized capitalization as set
forth in the Prospectus; the outstanding shares of capital stock of the Company
have been duly and validly authorized and issued and are fully paid and
nonassessable.

(3) Disclosure Regarding Outstanding Securities. Except as disclosed in the
Prospectus and its supplements, there are no outstanding (A) securities or
obligations of the Company or the subsidiaries of the Company required to be set
forth in Exhibit 21.1 to the Company’s Transition Report on Form 10-KT for the
three months ended March 31, 2013 (each a “Subsidiary,” and together, the
“Subsidiaries”) convertible into or exchangeable for any capital stock of or
partnership interests, membership interests or other equity interests, as the
case may be, in the Company or any such Subsidiary, (B) warrants, rights or
options to subscribe for or purchase from the Company or any Subsidiary any such
capital stock or any such convertible or exchangeable securities or obligations,
other than options, restricted stock, restricted stock units or other awards
granted in the future under the Company’s stock incentive plans, or
(C) obligations of the Company or any Subsidiary to issue any securities or
obligations, any such convertible or exchangeable securities or obligations, or
any such warrants, rights or options the existence of which, in each case (A),
(B) and (C), is required to be disclosed in the Registration Statement and the
Prospectus and are not so disclosed.

(4) Good Standing. Each of the Company and the Subsidiaries has been duly
incorporated or organized and is validly existing as a corporation, general or
limited partnership or limited liability company, as the case may be, except to
the extent, in the case of the Subsidiaries, that the failure to be so organized
or in good standing would not, individually or in the aggregate, reasonably be
expected to have any material adverse effect on, or change with respect to, the
assets, business operation, earnings, prospects, properties or financial
condition, present or prospective, of the Company and its Subsidiaries taken as
a whole (a “Material Adverse Effect” or “Material Adverse Change”) and is in
good standing under the laws of its respective jurisdiction of incorporation or
organization except to the extent that the failure to be so qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(5) Corporate Power. Each of the Company and the Subsidiaries have the
corporate, partnership or limited liability company power, as the case may be,
and authority to own their respective properties and conduct their respective
businesses, each as described in each of the Registration Statement and the
Prospectus except to the extent that the failure to have such power or authority
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, and, in the case of the Company, to execute and deliver
this Agreement and to consummate the transactions described in this Agreement.

(6) Foreign Qualifications. The Company and the Subsidiaries are duly qualified
or licensed and in good standing in each jurisdiction where such qualification
or license is required except where the failure, individually or in the
aggregate, to be so qualified or licensed would not reasonably be expected to
have a Material Adverse Effect.

(7) No Prohibition on Dividends Payable by the Subsidiaries. Except as disclosed
in the Prospectus, no Subsidiary is contractually prohibited or restricted,
directly or indirectly, from paying dividends or from making any other
distribution with respect to the outstanding membership interests of such
Subsidiary or from repaying to the Company or another subsidiary of the Company
any amounts which may from time to time become due under any loans or advances
to such Subsidiary from the Company or another subsidiary of the Company, or
from transferring such Subsidiary’s property or assets to the Company or another
subsidiary of

 

6



--------------------------------------------------------------------------------

the Company except for any such prohibitions and restrictions that would not
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect or to the extent that any such restriction would currently
materially limit the Company’s ability to pay dividends or that would be
reasonably likely to materially limit the future payment of dividends on Common
Stock.

(8) Absence of Defaults. Except as disclosed in the Prospectus, neither the
Company nor any Subsidiary is in breach of or in default under (nor has any
event occurred which with notice, lapse of time, or both would constitute a
breach of, or default under), its respective organizational documents, or in the
performance or observance of any obligation, agreement, covenant or condition
contained in any license, indenture, mortgage, deed of trust, loan or credit
agreement or other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of them or their respective properties or
assets is bound, except for such breaches or defaults which would not reasonably
be expected to have a Material Adverse Effect.

(9) Absence of Conflicts. The execution, delivery and performance of this
Agreement and consummation of the transactions contemplated herein will not
(A) conflict with, or result in any breach of, or constitute a default under
(nor constitute any event which with notice, lapse of time, or both would
constitute a breach of, or default under): (1) any provision of the
organizational documents of the Company or any Subsidiary, or (2) any provision
of any license, indenture, mortgage, deed of trust, loan or credit agreement or
other agreement or instrument to which the Company or any Subsidiary is a party
or by which any of them or their respective assets or properties may be bound or
affected, or under any federal, state, local or foreign law, regulation or rule
or any decree, judgment or order applicable to the Company or any Subsidiary,
except in the case of clause (2) for such breaches or defaults which could not
reasonably be expected to have a Material Adverse Effect; or (B) result in the
creation or imposition of any lien, charge, claim or encumbrance upon any
property or asset of the Company or any Subsidiary, except for such liens,
charges, claims or encumbrances which would not reasonably be expected to have a
Material Adverse Effect.

(10) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by each of the Company and is a legal, valid and binding
agreement of each of the Company enforceable against the Company in accordance
with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, and by general equitable principles, and except to the extent that
the indemnification and contribution provisions of Section 10 hereof may be
limited by federal or state securities laws and public policy considerations in
respect thereof.

(11) Absence of Further Requirements. No approval, authorization, consent or
order of or filing with any federal, state, local or foreign governmental or
regulatory commission, board, body, authority or agency is required in
connection with the Company’s execution, delivery and performance of this
Agreement, the consummation of the transactions contemplated herein by the
Company, including the Company’s issuance, sale and delivery of the Securities,
other than (A) such as have been obtained, or will have been obtained at the
Settlement Date (as defined below), as the case may be, under the Securities Act
and the Exchange Act, (B) any necessary qualification under the securities or
“blue sky” laws of the various jurisdictions in which the Securities are being
offered by the Placement Agent, or (C) any such approvals, authorizations,
consents, orders, or filings that if not obtained or made, would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or which would not reasonably be expected to have a material
adverse effect on the Company’s ability to perform their agreed upon obligations
under this Agreement.

 

7



--------------------------------------------------------------------------------

(12) Possession of Licenses and Permits. Each of the Company and the
Subsidiaries has all necessary licenses, authorizations, consents and approvals
and has made all necessary filings required under any federal, state, local or
foreign law, regulation or rule, and has obtained all necessary authorizations,
consents and approvals from other persons, required in order to conduct their
respective businesses as described in the Prospectus, except to the extent that
any failure to have any such licenses, authorizations, consents or approvals, to
make any such filings or to obtain any such authorizations, consents or
approvals would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; neither the Company nor any of the Subsidiaries
is in violation of, in default under, or has received any notice regarding a
possible violation, default or revocation of any such license, authorization,
consent or approval or any federal, state, local or foreign law, regulation or
rule or any decree, order or judgment applicable to the Company or any of the
Subsidiaries the effect of which would reasonably be expected to result in a
Material Adverse Change. The representations and warranties contained in this
Section 5(a)(12) do not apply to any matter the subject matter of which is
specifically covered in Section 5(a)(30).

(13) Permitted Free Writing Prospectuses. Except for the Issuer Free Writing
Prospectuses identified in Exhibit H hereto, the Company has not prepared, used
or referred to, and will not, without the prior consent of the Placement Agent,
prepare, use or refer to, any Free Writing Prospectus.

(14) Company Not an Ineligible Issuer. (i) At the earliest time after the filing
of the Registration Statement that the Company or another offering participant
made a bona fide offer (within the meaning of Rule 164(h)(2) of the Securities
Act) of the Securities and (ii) as of the date hereof, the Company was not and
is not an Ineligible Issuer (as defined in Rule 405 of the Securities Act
Regulations), without taking account of any determination by the Commission
pursuant to Rule 405 of the Securities Act that it is not necessary that the
Company be considered an Ineligible Issuer.

(15) Filing of Registration Statement. The Company filed the Registration
Statement with the Commission before using any Issuer Free Writing Prospectus.

(16) Absence of Proceedings. Except as disclosed in the Prospectus, there are no
actions, suits, proceedings, inquiries or investigations pending or, to the
knowledge of the Company, threatened against the Company or any Subsidiary or,
to the extent that such proceeding affects the properties or assets of the
Company or any Subsidiary, any of their respective officers and directors or to
which the properties, assets or rights of any such entity are subject, at law or
in equity, before or by any federal, state, local or foreign governmental or
regulatory commission, board, body, authority, arbitral panel or agency which
could result in a judgment, decree, award or order that would reasonably be
expected to have a Material Adverse Effect.

(17) Financial Statements. The consolidated financial statements of the Company
and its subsidiaries present fairly, in all material respects, the consolidated
financial position of the Company and its subsidiaries, as of the dates
indicated and consolidated results of operations and changes in financial
position and cash flows for the periods specified; such financial statements
have been prepared in conformity with generally accepted accounting principles
as applied in the United States and on a consistent basis during the periods
involved

 

8



--------------------------------------------------------------------------------

and in accordance with Regulation S-X promulgated by the Commission; the
financial statement schedules included or incorporated by reference in the
Prospectus have been compiled on a basis consistent with the financial
statements; no pro forma financial information, financial statements or
supporting schedules other than the Historical Financial Statements are required
to be included in the Registration Statement or the Prospectus.

(18) Independent Accountants. Mayer Hoffman McCann P.C., whose reports on the
consolidated financial statements of the Company and its subsidiaries constitute
part of the Prospectus, is, and was during the periods covered by its reports,
independent as required by the Securities Act.

(19) No Material Adverse Change. Subsequent to the respective dates of the
financial statements, and except as may be otherwise disclosed in the
Prospectus, there has not been (A) any Material Adverse Change or any
development or transaction that would reasonably be expected to result in a
Material Adverse Change, whether or not arising in the ordinary course of
business, (B) any transaction that is material to the Company and the
Subsidiaries taken as a whole, contemplated or entered into by the Company or
any of the Subsidiaries, (C) any obligation, contingent or otherwise, directly
or indirectly incurred by the Company or any Subsidiary that is material to the
Company and the Subsidiaries taken as a whole or (D) any dividend or
distribution of any kind declared, paid or made by the Company on any class of
its capital stock or any Subsidiary on any of its equity interests.

(20) Description of Securities. The Common Stock, conforms in all material
respects to the descriptions thereof contained in the Prospectus.

(21) Absence of Registration Rights. There are no persons with registration or
other similar rights to have any equity or debt securities of the Company or the
Subsidiaries, including securities which are convertible into or exchangeable or
redeemable for equity securities of the Company or the Subsidiaries, registered
pursuant to the Registration Statement, except for those shares and securities
currently the subject of registration statements on file with the Commission.

(22) Authorization of Securities. The Securities have been duly authorized and,
when issued and duly delivered against payment therefor as contemplated by this
Agreement, will be validly issued, fully paid and non-assessable, free and clear
of any pledge, lien, encumbrance, security interest or other claim, and the
issuance and sale of the Securities by the Company is not subject to preemptive
or other similar rights arising by operation of law, under the organizational
documents of the Company or any Subsidiary or under any agreement to which the
Company or any Subsidiary is a party or otherwise.

(23) NYSE MKT. The Common Stock has been registered under Section 12(b) of the
Exchange Act and the Company will provide us with written notice of the approval
of the Securities for listing on the NYSE MKT (the “NYSE MKT”), and, upon such
notice, the Securities will be approved for listing on the NYSE MKT, subject to
official notice of issuance;

(24) Absence of Stabilization and Manipulation. The Company has not taken,
directly or indirectly, any action which is designed to or which has constituted
or which might reasonably be expected to cause or result in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

 

9



--------------------------------------------------------------------------------

(25) Absence of Registration Requirements. Neither the Company nor any of its
affiliates (A) is required to register as a “broker” or “dealer” in accordance
with the provisions of the Exchange Act, or (B) directly, or indirectly through
one or more intermediaries, controls or has any other association with (within
the meaning of Article I of the By-laws of the Financial Industry Regulatory
Authority (“FINRA”)) any member firm of FINRA.

(26) Form of Certificates. The form of certificate used to evidence the Common
Stock complies in all material respects with all applicable statutory
requirements, with any applicable requirements of the organizational documents
of the Company and the requirements of the NYSE MKT.

(27) Title to Property. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property, if any, and good title to
all personal property, if any, owned by them, in each case free and clear of all
liens, security interests, pledges, charges, encumbrances, claims, restrictions,
mortgages and defects in such title (collectively, the “Encumbrances”), except
such Encumbrances that are disclosed in the Prospectus or would not reasonably
be expected to have a Material Adverse Effect; any real or personal property
leased by the Company or any Subsidiary is held under a lease which is a valid
and binding agreement, enforceable against the Company or such Subsidiary (to
the extent a party thereto) and, to the Company’s knowledge, the other parties
thereto, except (A) as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally, and by general
principles of equity, and except to the extent that the indemnification and
contribution provisions of Section 10 hereof may be limited by federal or state
securities laws and public policy considerations in respect thereof, (B) as
otherwise disclosed in the Prospectus or (C) for such exceptions that would not
reasonably be expected to have a Material Adverse Effect. The representations
and warranties contained in this Section 5(a)(27) do not apply to any matter the
subject matter of which is specifically covered in Section 5(a)(30).

(28) Mortgages. Except as disclosed in the Prospectus, the mortgages, if any,
encumbering any real property owned in fee simple by the Company or a Subsidiary
are not and will not be: (A) convertible (in the absence of foreclosure) into an
equity interest in such real property or in the Company or any Subsidiary,
(B) cross-defaulted to any indebtedness other than indebtedness of the Company
or any of the Subsidiaries or (C) cross-collateralized to any property or assets
not owned by the Company or any of the Subsidiaries.

(29) Description of Legal Proceedings. The descriptions of legal or governmental
proceedings, contracts, leases and other legal documents in the Prospectus
constitute fair and accurate summaries of such proceedings or documents, and
there are no legal or governmental proceedings, contracts, leases or other
documents that are known to the Company of a character required to be described
in the Prospectus or filed as exhibits to the Registration Statement which are
not so described or filed; all agreements between the Company or any of the
Subsidiaries and third parties expressly referenced in the Prospectus are legal,
valid and binding obligations of the Company or the Subsidiaries, to the extent
a party thereto, and, to the knowledge of the Company, of the other parties
thereto, enforceable against the Company or Subsidiaries in accordance with
their respective terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles and neither the
Company nor any Subsidiary is in breach or default under any such agreements,
except to the extent that the indemnification and contribution may be limited by
federal or state securities laws and public policy considerations in respect
thereof.

 

10



--------------------------------------------------------------------------------

(30) Possession of Intellectual Property. The Company or the Subsidiaries own or
possess adequate licenses or other rights to use all material patents,
trademarks, service marks, trade names, copyrights, software licenses, trade
secrets, other intangible property rights and know-how (collectively,
“Intangibles”) necessary for the Company and the Subsidiaries taken together as
a whole (the “Consolidated Company”) to conduct the business of the Consolidated
Company as described in the Prospectus, except to the extent that the failure to
own or possess adequate rights to use such Intangibles would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any Subsidiary has received notice of infringement of or
conflict with (and the Company and the Subsidiaries know of no such infringement
of or conflict with) asserted rights of others with respect to any Intangibles
which could reasonably be expected to have a Material Adverse Effect.

(31) Accounting Controls. The Company maintains a system of internal accounting
controls sufficient to provide reasonable assurance that, with respect to the
Consolidated Company, (A) transactions are executed in accordance with
management’s general or specific authorizations; (B) transactions are recorded
as necessary to permit preparation of the consolidated financial statements of
the Company in conformity with generally accepted accounting principles as
applied in the United States and to maintain asset accountability; (C) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(32) Disclosure Controls. (A) the Company has established and maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15(e)
under the Exchange Act), which (1) are designed to ensure that material
information relating to the Company, including its consolidated subsidiaries, is
made known to the Company’s principal executive officer and its principal
financial officer by others within those entities, particularly during the
periods in which the periodic reports required under the Exchange Act are being
prepared, (2) have been evaluated for effectiveness as of the end of the
Company’s last fiscal year, and (3) are effective in all material respects to
perform the functions for which they were established, and (B) based on the
evaluation of the Company’s disclosure controls and procedures described above,
the Company is not aware of (1) any material weakness in the design or operation
of internal control over financial reporting which is reasonably likely to
adversely affect the Company’s ability to record, process, summarize and report
financial information, or (2) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting. Since the most recent evaluation of
the Company’s disclosure controls and procedures described above, there have
been no significant changes in internal control over financial reporting or in
other factors that could materially affect internal control over financial
reporting.

(33) ERISA. To the knowledge of the Company, the Company and the Subsidiaries
are in compliance in all material respects with all presently applicable
provisions of the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder (“ERISA”); no
“reportable event” (as defined in ERISA) has occurred with respect to any
“pension plan” (as defined in ERISA) for which the Company or any of the
Subsidiaries would have any material liability; neither the Company nor any of
the Subsidiaries has incurred and none of them expect to incur any material
liability under (A) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (B) Section 412 or 4971 of the Internal
Revenue Code of 1986, as amended, including the regulations and published
interpretations thereunder (“Code”); each “pension plan” for which the Company
or any of the Subsidiaries would have any liability that is intended to be
qualified under Section 401(a) of the Code is so qualified in all material
respects and nothing has occurred, whether by action or by failure to act, which
would cause the loss of such qualification.

 

11



--------------------------------------------------------------------------------

(34) Tax Returns. The Company and each of the Subsidiaries has filed on a timely
basis all material federal, state, local and foreign tax returns required to be
filed through the date hereof or have properly requested extensions thereof, and
all such tax returns are true, correct and complete in all material respects,
and have paid all material taxes required to be paid, including any tax
assessment, fine or penalty levied against the Company or any of the
Subsidiaries; and no tax deficiency has been asserted against any such entity,
nor does any such entity know of any tax deficiency which is likely to be
asserted against any such entity which, individually or in the aggregate, if
determined adversely to any such entity, could reasonably be expected to have a
Material Adverse Effect; all material tax liabilities are adequately provided
for on the respective books of such entities.

(35) Federal Income Tax Considerations. To the extent included in the
Prospectus, the statements set forth in the Prospectus under the caption
“Federal Income Tax Considerations” insofar as they purport to describe the
provisions of the laws and documents referred to therein, are accurate and
complete and fairly summarize the federal income tax considerations described
therein.

(36) Tax Advice. The Company has not relied upon the Placement Agent or legal
counsel for the Placement Agent for any legal, tax or accounting advice in
connection with the offering and sale of the Securities.

(37) Insurance. The Company maintains insurance, including title insurance (in
each case, issued by insurers of recognized financial responsibility) of the
types and in the amounts generally deemed adequate for the business of the
Company and its Subsidiary and generally consistent with insurance coverage
maintained by similar companies in similar businesses, including, but not
limited to, directors and officers liability insurance, title insurance,
insurance covering real and personal property owned or leased by the Company and
the Subsidiaries against theft, damage, destruction, environmental liabilities,
acts of vandalism, terrorism, earthquakes, floods and all other risks
customarily insured against, all of which insurance is in full force and effect.

(38) Environmental Laws. The Company and the Subsidiaries have received all
permits, licenses or other approvals required of them under applicable federal
and state occupational safety and health and environmental laws, regulations and
rules to conduct the business of the Consolidated Company, and the Company and
the Subsidiaries are in compliance with all terms and conditions of any such
permits, licenses or approvals, except for any failure to have required permits,
licenses or other approvals or to comply with the terms and conditions of such
permits, licenses or approvals which would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change.

(39) Absence of Impermissible Transactions. None of the Company, any of the
Subsidiaries or, to the knowledge of the Company, any officer, director,
employee or agent purporting to act on behalf of the Company or any of the
Subsidiaries has at any time (A) made any contributions to any candidate for
political office, or failed to disclose fully any such contributions, in
violation of law, (B) made any payment of funds or received or retained any
funds in violation of any law, rule or regulation or of a character required to
be disclosed in the Prospectus, or (C) engaged in any material transactions,
maintained any bank account or used any material corporate funds except for
transactions, bank accounts and funds which have been or are, as applicable,
reflected in the books and records of the Company and the Subsidiaries.

 

12



--------------------------------------------------------------------------------

(40) Absence of Indebtedness. Except as disclosed in the Prospectus, there are
no material outstanding loans, advances or guarantees of indebtedness by the
Company or any of the Subsidiaries to or for the benefit of any of the officers
or directors of the Company or any officers and or directors of the Subsidiaries
or any of the members of the immediate families of any such officers or
directors.

(41) Issued Securities. All securities issued by the Company, any of the
Subsidiaries or any trusts established by the Company or any of the Subsidiaries
have been issued and sold in compliance with (A) all applicable federal and
state securities laws and (B) the applicable corporate or partnership law of the
jurisdiction of incorporation of the Company or Subsidiary, as applicable.

(42) Lessees. Except as disclosed in the Prospectus, to the Company’s knowledge,
no lessee of any portion of any of the real properties leased or owned by the
Company or any of the Subsidiaries (collectively, the “Properties”) is in
default under any of the leases governing such Properties and there is no event
which, but for the passage of time or the giving of notice or both, would
constitute a default under any of such leases, except such defaults that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

(43) Hazardous Materials. To the Company’s knowledge neither the Company nor any
of the Subsidiaries has any liability under any applicable environmental,
health, safety or similar law or otherwise relating to any Hazardous Material
(as hereinafter defined) and there are no notices of potential liability or
claims pending or, to the knowledge of the Company, threatened against the
Company or any of the Subsidiaries or concerning any of the Properties under any
applicable environmental, health, safety or similar law or otherwise relating to
any Hazardous Material, except for such liabilities or claims which would not
reasonably be expected to have a Material Adverse Effect; neither the Company
nor any of the Subsidiaries or, to the knowledge of the Company, any other
person, has contaminated or caused conditions that threaten to contaminate any
of the Properties with Hazardous Materials, except for such contamination or
threats of contamination which could not reasonably be expected to have a
Material Adverse Effect; neither the Properties nor any other land ever owned by
the Company or any of the Subsidiaries is included on or, to the knowledge of
the Company, is proposed for inclusion on the National Priorities List pursuant
to the Comprehensive Environmental Response, Compensation, and Liability Act, 42
U.S.C. §. 9601 et seq., or any similar list or inventory of contaminated
properties. As used herein, “Hazardous Material” shall mean any hazardous
material, hazardous waste, hazardous substance, hazardous constituent, toxic
substance, pollutant, contaminant, asbestos, petroleum, petroleum waste,
radioactive material, biohazardous material, explosive or any other material,
the presence of which in the environment is prohibited, regulated, or serves as
the basis of liability, as defined, listed, or regulated by any applicable
federal, state, or local environmental law, ordinance, rule, or regulation.

(44) Compliance with Securities Laws. In connection with the offer and sale of
the Securities, the Company has not offered shares of its Common Stock or any
other securities convertible into or exchangeable or exercisable or redeemable
for Common Stock in a manner in violation of the Securities Act; and the Company
has not distributed and will not distribute any offering material in connection
with the offer and sale of the Securities except for the Prospectus Supplement,
the Prospectus and any Issuer Free Writing Prospectus or the Registration
Statement.

 

13



--------------------------------------------------------------------------------

(45) Lending Relationship. Except as disclosed in the Prospectus, neither the
Company nor any of the Subsidiaries has any outstanding borrowings from, or is a
party to any line of credit, credit agreement or other credit facility or
otherwise has a borrowing relationship with, any bank or other lending
institution affiliated with the Placement Agent, and the Company does not intend
to use any of the proceeds from the sale of the Securities to repay any debt
owed to the Placement Agent or any affiliate thereof.

(46) Absence of Finders’ Fees. The Company has not incurred any liability for
any finder’s fees or similar payments in connection with the transactions herein
contemplated.

(47) No Other Contracts. Other than this Agreement, there are no contracts,
agreements or understandings between the Company or any of its subsidiaries and
any person that would give rise to a valid claim against the Company or any of
its subsidiaries or the Placement Agent for a brokerage commission, finder’s fee
or other like payment with respect to the consummation of the transactions
contemplated by this Agreement.

(48) Proprietary Trading by the Placement Agent. The Company acknowledges and
agrees that the Placement Agent has informed the Company that the Placement
Agent may, to the extent permitted under the Securities Act and the Exchange Act
and subject to the restrictions in Section 3, purchase and sell shares of Common
Stock for its own account while this Agreement is in effect, and shall be under
no obligation to purchase Securities on a principal basis pursuant to this
Agreement, except as otherwise agreed by the Placement Agent in the Placement
Notice (as amended by the corresponding Acceptance, if applicable); provided,
that no such purchase or sales shall take place while a Placement Notice is in
effect (except (i) as agreed by the Placement Agent in the Placement Notice (as
amended by the corresponding Acceptance, if applicable) or (ii) to the extent
the Placement Agent may engage in sales of Placement Securities purchased or
deemed purchased from the Company as a “riskless principal” or in a similar
capacity).

(49) FINRA Matters. All of the information provided to the Placement Agent or to
counsel for the Placement Agent by the Company and, to the knowledge of the
Company, its officers and directors and the holders of any securities of the
Company in connection with letters, filings or other supplemental information
provided to the FINRA pursuant to FINRA Conduct Rule 2710 or 2720 is true,
complete and correct.

(50) Related Party Transactions. Except as disclosed in the Prospectus, no
relationship, direct or indirect, exists between or among the Company or any of
the Subsidiaries on the one hand, and the directors, officers, stockholders,
customers or suppliers of the Company or any of the Subsidiaries on the other
hand, that is required by the Securities Act to be described in the Prospectus
and which is not so described.

(51) Compliance with Sarbanes-Oxley. The Company and the Subsidiaries and to the
knowledge of the Company the officers and directors of the Company and the
Subsidiaries, in their capacities as such, are, and at the Settlement Date (as
defined below) and any Applicable Time will be, in compliance in all material
respects with the provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder or implementing the provisions thereof that
are at such time applicable to the Company (the “Sarbanes-Oxley Act”).

 

14



--------------------------------------------------------------------------------

(52) Investment Company Act. The Company is not and, after giving effect to the
offering and sale of the Securities, will not be an “investment company”, as
such terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

(53) Statistical and Market Data. The statistical and market related data
included in the Prospectus are based on or derived from sources that the Company
believes to be reliable and accurate.

(b) Certificates. Any certificate signed by any officer of the Company delivered
to the Placement Agent or to counsel for the Placement Agent pursuant to the
terms or provisions of this Agreement shall be deemed a representation and
warranty by the Company to the Placement Agent as to the matters covered
thereby.

SECTION 6. Sale and Delivery to the Placement Agent; Settlement.

(a) Sale of Placement Securities. On the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, upon the Placement Agent’s acceptance of the terms of a Placement Notice
or upon receipt by the Placement Agent of an Acceptance, as the case may be, and
unless the sale of the Placement Securities described therein has been declined,
suspended, or otherwise terminated in accordance with the terms of this
Agreement, the Placement Agent, for the period specified in the Placement
Notice, will use its commercially reasonable efforts consistent with its normal
trading and sales practices and applicable laws, rules and regulations to sell
such Placement Securities up to the amount specified, and otherwise in
accordance with the terms of such Placement Notice. The Company acknowledges and
agrees that (i) there can be no assurance that the Placement Agent will be
successful in selling Placement Securities, (ii) the Placement Agent will incur
no liability or obligation to the Company or any other person or entity if it
does not sell Placement Securities for any reason other than a failure by the
Placement Agent to use its commercially reasonable efforts consistent with its
normal trading and sales practices and applicable laws, rules and regulations to
sell such Placement Securities as required under this Section 6, and (iii) the
Placement Agent shall be under no obligation to purchase Securities on a
principal basis pursuant to this Agreement, except as otherwise agreed by the
Placement Agent in the Placement Notice (as amended by the corresponding
Acceptance, if applicable).

(b) Settlement of Placement Securities. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Securities will
occur on the third (3rd) Trading Day (or such earlier day as is industry
practice for regular-way trading) following the date on which such sales are
made (each, a “Settlement Date”). The amount of proceeds to be delivered to the
Company on a Settlement Date against receipt of the Placement Securities sold
(the “Net Proceeds”) will be equal to the aggregate sales price received by the
Placement Agent at which such Placement Securities were sold, after deduction
for (i) the Placement Agent’s commission, discount or other compensation for
such sales payable by the Company pursuant to Section 2 hereof and (ii) any
other amounts due and payable by the Company to the Placement Agent hereunder
pursuant to Section 8 hereof.

(c) Delivery of Placement Securities. On or before each Settlement Date,
concurrently with the receipt by the Company of the Net Proceeds due to the
Company in respect of such Settlement Date, the Company will, or will cause its
transfer agent to, electronically transfer the Placement Securities being sold
by crediting the Placement Agent’s or its designee’s account (provided the
Placement Agent shall have given the Company written notice of such designee
prior to the Settlement Date) at The Depository Trust Company through its
Deposit and Withdrawal at Custodian System or by such other means of delivery as
may be mutually agreed upon by the parties hereto which in all cases shall be
freely tradable, transferable, registered shares in good deliverable form. On
each Settlement Date, the Placement Agent will deliver the related Net Proceeds
in same day funds to an account designated by the Company on, or

 

15



--------------------------------------------------------------------------------

prior to, the Settlement Date. The Company agrees that if the Company, or its
transfer agent (if applicable), defaults in its obligation to deliver Placement
Securities on a Settlement Date, the Company agrees that, in addition to and in
no way limiting the rights and obligations set forth in Section 10(a) hereto, it
will (i) hold the Placement Agent harmless against any loss, claim, damage, or
expense (including reasonable legal fees and expenses), as incurred, arising out
of or in connection with such default by the Company and (ii) pay to the
Placement Agent any commission, discount, or other compensation to which it
would otherwise have been entitled absent such default.

(d) Denominations; Registration. If requested by the Placement Agent at least
two Business Days prior to the Settlement Date, then in lieu of electronic
transfer, certificates for the Securities shall be in such denominations and
registered in such names as the Placement Agent shall have specified in such
request. The certificates for the Securities will be made available for
examination and packaging by the Placement Agent in The City of New York not
later than noon (New York time) on the Business Day prior to the Settlement
Date.

SECTION 7. Covenants of the Company. The Company covenants with the Placement
Agent as follows:

(a) Registration Statement Amendment. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Securities is
required to be delivered by the Placement Agent under the Securities Act
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), (i) the Company will notify the Placement
Agent promptly of the time when any subsequent amendment to the Registration
Statement, other than documents incorporated by reference, has been filed with
the Commission and/or has become effective or any subsequent supplement to the
Prospectus has been filed and of any comment letter from the Commission or any
request by the Commission for any amendment or supplement to the Registration
Statement or Prospectus or for additional information; (ii) the Company will
prepare and file with the Commission, promptly upon the Placement Agent’s
request, any amendments or supplements to the Registration Statement or
Prospectus that, in the Placement Agent’s good faith and reasonable opinion, may
be necessary or advisable in connection with the distribution of the Placement
Securities by the Placement Agent (provided, however, that the failure of the
Placement Agent to make such request shall not relieve the Company of any
obligation or liability hereunder, or affect the Placement Agent’s right to rely
on the representations and warranties made by the Company in this Agreement);
(iii) the Company will not file any amendment or supplement to the Registration
Statement or Prospectus, other than documents incorporated by reference,
relating to the Placement Securities or a security convertible into the
Placement Securities unless a copy thereof has been submitted to the Placement
Agent within a reasonable period of time before the filing and the Placement
Agent has not reasonably objected thereto (provided, however, that the failure
of the Placement Agent to make such objection shall not relieve the Company of
any obligation or liability hereunder, or affect the Placement Agent’s right to
rely on the representations and warranties made by the Company in this
Agreement) and the Company will furnish to the Placement Agent at the time of
filing thereof a copy of any document that upon filing is deemed to be
incorporated by reference into the Registration Statement or Prospectus, except
for those documents available via EDGAR; and (iv) the Company will cause each
amendment or supplement to the Prospectus, other than documents incorporated by
reference, to be filed with the Commission as required pursuant to the
applicable paragraph of Rule 424(b) of the Securities Act (without reliance on
Rule 424(b)(8) of the Securities Act).

(b) Notice of Commission Stop Orders. The Company will advise the Placement
Agent, promptly after it receives notice or obtains knowledge thereof, of the
issuance or threatened issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or of any other order preventing
or suspending the use of the Prospectus or any Issuer Free Writing Prospectus,
or

 

16



--------------------------------------------------------------------------------

of the suspension of the qualification of the Placement Securities for offering
or sale in any jurisdiction or of the loss or suspension of any exemption from
any such qualification, or of the initiation or threatening of any proceedings
for any of such purposes, or of any examination pursuant to Section 8(e) of the
Securities Act concerning the Registration Statement or if the Company becomes
the subject of a proceeding under Section 8A of the Securities Act in connection
with the offering of the Securities. The Company will make every reasonable
effort to prevent the issuance of any stop order, the suspension of any
qualification of the Securities for offering or sale and any loss or suspension
of any exemption from any such qualification, and if any such stop order is
issued or any such suspension or loss occurs, to obtain the lifting thereof at
the earliest possible moment.

(c) Delivery of Registration Statement and Prospectus. Except to the extent such
documents have been publicly filed with the Commission pursuant to EDGAR, the
Company will furnish to the Placement Agent and its counsel (at the expense of
the Company) copies of the Registration Statement, the Prospectus (including all
documents incorporated by reference therein) and all amendments and supplements
to the Registration Statement or Prospectus, and any Issuer Free Writing
Prospectuses, that are filed with the Commission during any period in which a
Prospectus relating to the Placement Securities is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities and at such
locations as the Placement Agent may from time to time reasonably request.

(d) Continued Compliance with Securities Laws. If at any time when a Prospectus
is required by the Securities Act or the Exchange Act to be delivered in
connection with a pending sale of the Placement Securities (including, without
limitation, pursuant to Rule 172 under the Securities Act), any event shall
occur or condition shall exist as a result of which it is necessary to amend the
Registration Statement together with the Prospectus in order that the Prospectus
will not include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein not misleading
in the light of the circumstances existing at the time it is delivered to a
purchaser, or if it shall be necessary at any such time to amend the
Registration Statement together with the Prospectus in order to comply with the
requirements of the Securities Act, the Company will promptly notify the
Placement Agent to suspend the offering of Placement Securities during such
period and the Company will promptly prepare and file with the Commission such
amendment or supplement as may be necessary to correct such statement or
omission or to make the Registration Statement and the Prospectus comply with
such requirements, and the Company will furnish to the Placement Agent such
number of copies of such amendment or supplement as the Placement Agent may
reasonably request. If at any time following the issuance of an Issuer Free
Writing Prospectus there occurred or occurs an event or development as a result
of which such Issuer Free Writing Prospectus conflicted, conflicts or would
conflict with the information contained in the Registration Statement or the
Prospectus or included, includes or would include an untrue statement of a
material fact or together with the Prospectus omitted, omits or would omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances, prevailing at that subsequent time, not misleading,
the Company will promptly notify the Placement Agent to suspend the offering of
Placement Securities during such period and the Company will, subject to
Section 7(a) hereof, promptly amend or supplement such Issuer Free Writing
Prospectus to eliminate or correct such conflict, untrue statement or omission.

(e) Blue Sky and Other Qualifications. The Company will use its best efforts, in
cooperation with the Placement Agent, to qualify the Placement Securities for
offering and sale, or to obtain an exemption for the Securities to be offered
and sold, under the applicable securities laws of such states and other
jurisdictions (domestic or foreign) as the Placement Agent may designate and to
maintain such qualifications and exemptions in effect for so long as required
for the distribution of the Securities (but in no event for less than one year
from the date of this Agreement); provided, however, that the Company

 

17



--------------------------------------------------------------------------------

shall not be obligated to file any general consent to service of process or to
qualify as a foreign corporation or as a dealer in securities in any
jurisdiction in which it is not so qualified or to subject itself to taxation in
respect of doing business in any jurisdiction in which it is not otherwise so
subject. In each jurisdiction in which the Placement Securities have been so
qualified or exempt, the Company will file such statements and reports as may be
required by the laws of such jurisdiction to continue such qualification or
exemption, as the case may be, in effect for so long as required for the
distribution of the Placement Securities (but in no event for less than one year
from the date of this Agreement).

(f) Rule 158. The Company will timely file such reports pursuant to the Exchange
Act as are necessary in order to make generally available to its securityholders
as soon as practicable an earnings statement for the purposes of, and to provide
to the Placement Agent the benefits contemplated by, the last paragraph of
Section 11(a) of the Securities Act.

(g) Use of Proceeds. The Company will use the net proceeds received by it from
the sale of the Securities in the manner specified in the Prospectus under “Use
of Proceeds.”

(h) Listing. During any period in which the Prospectus relating to the Placement
Securities is required to be delivered by the Placement Agent under the
Securities Act with respect to a pending sale of the Placement Securities
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will use its commercially
reasonable efforts to cause the Placement Securities to be listed on the NYSE
MKT.

(i) Filings with the NYSE MKT. The Company will timely seek to file with the
NYSE MKT all material documents and notices required by the NYSE MKT of
companies that have securities traded on the NYSE MKT.

(j) Reporting Requirements. The Company, during any period when the Prospectus
is required to be delivered under the Securities Act and the Exchange Act
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), will file all documents required to be filed
with the Commission pursuant to the Exchange Act within the time periods
required by the Exchange Act.

(k) Notice of Other Sales. During the pendency of any Placement Notice given
hereunder, the Company shall provide the Placement Agent notice as promptly as
reasonably possible before it offers to sell, contracts to sell, sells, grants
any option to sell or otherwise disposes of any shares of Common Stock (other
than Placement Securities offered pursuant to the provisions of this Agreement)
or securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire Common Stock; provided, that such notice shall not
be required in connection with the (i) issuance, grant or sale of Common Stock
or rights to acquire Common Stock pursuant to the Company’s equity award plans
described in the Prospectus or the issuance of Common Stock upon the exercise of
warrants or other rights to acquire Common Stock described in the Prospectus,
(ii) the issuance of securities in connection with an acquisition, merger or
sale or purchase of assets described in the Prospectus, or (iii) the issuance or
sale of Common Stock pursuant to any dividend reinvestment plan that the Company
has in effect or may adopt from time to time, provided the implementation of
such new plan is disclosed to the Placement Agent in advance.

(l) Change of Circumstances. The Company will, at any time during a fiscal
quarter in which the Company intends to tender a Placement Notice or sell
Placement Securities, advise the Placement Agent promptly after it shall have
received notice or obtained knowledge thereof, of any information or fact that
would alter or affect in any material respect any opinion, certificate, letter
or other document provided to the Placement Agent pursuant to this Agreement
during such fiscal quarter.

 

18



--------------------------------------------------------------------------------

(m) Due Diligence Cooperation. The Company will cooperate with any reasonable
due diligence review conducted by the Placement Agent or its agents in
connection with the transactions contemplated hereby, including, without
limitation, providing information and making available documents and senior
officers, during regular business hours and at the Company’s principal offices,
as the Placement Agent may reasonably request.

(n) Disclosure of Sales. The Company will, if applicable, disclose in its
quarterly reports on Form 10-Q and in its annual report on Form 10-K the number
of Placement Securities sold through the Placement Agent during the most recent
fiscal quarter, the Net Proceeds to the Company and the compensation paid or
payable by the Company to the Placement Agent with respect to such Placement
Securities. Solely to the extent required by the Securities Act, the Company
shall also prepare and file with the Commission pursuant to Rule 424(b) under
the Securities Act not later than 40 days after the completion of such quarter a
prospectus supplement disclosing such sales information, if any.

(o) Representation Dates; Certificate. On or prior to the date that the
Securities are first sold pursuant to the terms of this Agreement and:

(i) each time the Company files the Prospectus relating to the Placement
Securities or amends or supplements the Registration Statement or the Prospectus
relating to the Placement Securities (other than amendments or supplements that
are filed solely to report sales of the Placement Securities pursuant to this
Agreement) by means of a post-effective amendment, sticker, or supplement but
not by means of incorporation of documents by reference into the Registration
Statement or the Prospectus relating to the Placement Securities;

(ii) each time the Company files an annual report on Form 10-K under the
Exchange Act;

(iii) each time the Company files its quarterly reports on Form 10-Q under the
Exchange Act; or

(iv) each time the Company files a report on Form 8-K containing amended
financial information (other than an earnings release, to “furnish” information
pursuant to Items 2.02 or 7.01 of Form 8-K or to provide disclosure pursuant to
Item 8.01 of Form 8-K relating to the reclassifications of certain properties as
discontinued operations in accordance with Statement of Financial Accounting
Standards No. 144) under the Exchange Act (each date of filing of one or more of
the documents referred to in clauses (i) through (iv) shall be a “Representation
Date”);

the Company shall furnish the Placement Agent with a certificate, in the form
attached hereto as Exhibit E, within three (3) Trading Days of any
Representation Date. The requirement to provide a certificate under this
Section 7(o) shall be waived for any Representation Date occurring at a time at
which no Placement Notice is pending, which waiver shall continue until the
earlier to occur of the date the Company delivers a Placement Notice hereunder
(which for such calendar quarter shall be considered a Representation Date) and
the next occurring Representation Date; provided, however, that such waiver
shall not apply for any Representation Date on which the Company files its
annual report on Form 10-K. Notwithstanding the foregoing, if the Company
subsequently decides to sell Placement Securities following a Representation
Date when the Company relied on such waiver and did not provide the Placement
Agent with a certificate under this Section 7(o), then before the Company
delivers the Placement Notice or the Placement Agent sells any Placement
Securities, the Company shall provide the Placement Agent with a certificate, in
the form attached hereto as Exhibit E, dated the date of the Placement Notice.

 

19



--------------------------------------------------------------------------------

(p) Legal Opinions. On or prior to the date that the Securities are first sold
pursuant to the terms of this Agreement and within three (3) Trading Days after
each Representation Date (excluding Representation Dates with regard to
Section 7(o)(iii)) with respect to which the Company is obligated to deliver a
certificate in the form attached hereto as Exhibit G for which no waiver is
applicable, the Company shall cause to be furnished to the Placement Agent (i) a
written opinion of DLA Piper LLP (US), corporate counsel to the Company
(“Company Corporate Counsel”), or other counsel satisfactory to the Placement
Agent, in form and substance reasonably satisfactory to the Placement Agent and
its counsel, dated the date that the opinion is required to be delivered,
substantially similar to the form attached hereto as Exhibit D, (ii) a written
opinion of Wilson Sonsini Goodrich & Rosait PC, intellectual property counsel to
the Company (“Company Special Counsel”) in form and substance reasonably
satisfactory to the Placement Agent and its counsel, dated the date that the
opinion is required to be delivered and (iii), unless waived by the Placement
Agent, a written opinion of Reed Smith LLP, counsel to the Placement Agent
(“Counsel to the Placement Agent”), or other counsel satisfactory to the
Placement Agent, in form and substance reasonably satisfactory to the Placement
Agent, dated the date that the opinion is required to be delivered; provided,
however, that in lieu of such opinions for subsequent Representation Dates,
counsel, in its sole discretion, may furnish the Placement Agent with a letter
(a “Reliance Letter”) to the effect that the Placement Agent may rely on a prior
opinion delivered under this Section 7(p) to the same extent as if it were dated
the date of such letter (except that statements in such prior opinion shall be
deemed to relate to the Registration Statement and the Prospectus as amended or
supplemented at such Representation Date).

(q) Comfort Letter. On or prior to the date that the Securities are first sold
pursuant to the terms of this Agreement and within three (3) Trading Days after
each Representation Date (excluding Representation Dates with regard to
Section 7(o)(iii)) with respect to which the Company is obligated to deliver a
certificate in the form attached hereto as Exhibit E for which no waiver is
applicable, the Company shall cause its independent accountants (and any other
independent accountants whose report is included in the Prospectus) to furnish
the Placement Agent letters (the “Comfort Letters”), dated the date of the
Comfort Letter is delivered, in form and substance satisfactory to the Placement
Agent, (i) confirming that they are an independent registered public accounting
firm within the meaning of the Securities Act, the Exchange Act and the PCAOB,
(ii) stating, as of such date, the conclusions and findings of such firm with
respect to the financial information and other matters ordinarily covered by
accountants’ “comfort letters” to underwriters in connection with registered
public offerings.

(r) Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities or (ii) sell, bid for, or purchase the Securities to be issued and
sold pursuant to this Agreement, or pay anyone any compensation for soliciting
purchases of the Securities to be issued and sold pursuant to this Agreement
other than the Placement Agent; provided, however, that the Company may bid for
and purchase its Common Stock in accordance with Rule 10b-18 under the Exchange
Act.

(s) Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor its subsidiaries will be
or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.

(t) Securities Act and Exchange Act. The Company will use its best efforts to
comply with all requirements imposed upon it by the Securities Act and the
Exchange Act as from time to time in force, so far as necessary to permit the
continuance of sales of, or dealings in, the Placement Securities as
contemplated by the provisions hereof and the Prospectus.

 

20



--------------------------------------------------------------------------------

(u) No Offer to Sell. Other than a free writing prospectus (as defined in Rule
405 under the Securities Act) approved in advance in writing by the Company and
the Placement Agent in its capacity as principal or agent hereunder, the Company
(including its agents and representatives, other than the Placement Agent in its
capacity as such) will not, directly or indirectly, make, use, prepare,
authorize, approve or refer to any free writing prospectus relating to the
Securities to be sold by the Placement Agent as principal or agent hereunder.

(v) Sarbanes-Oxley Act. The Company and its subsidiaries will use their best
efforts to comply with all effective applicable provisions of the Sarbanes-Oxley
Act of 2002.

(w) Regulation M. If the Company has reason to believe that the exemptive
provisions set forth in Rule 101(c)(1) of Regulation M under the Exchange Act
are not satisfied with respect to the Company or the Common Stock, it shall
promptly notify the Placement Agent and sales of the Placement Securities under
this Agreement shall be suspended until that or other exemptive provisions have
been satisfied in the judgment of each party.

SECTION 8. Payment of Expenses. The Company will pay all expenses incident to
the performance of its obligations under this Agreement, including (i) the
preparation, printing and filing of the Registration Statement (including
financial statements and exhibits) as originally filed and of each amendment and
supplement thereto, (ii) the word processing, printing and delivery to the
Placement Agent of this Agreement and such other documents as may be required in
connection with the offering, purchase, sale, issuance or delivery of the
Placement Securities, (iii) the preparation, issuance and delivery of the
certificates for the Placement Securities to the Placement Agent, including any
stock or other transfer taxes and any capital duties, stamp duties or other
duties or taxes payable upon the sale, issuance or delivery of the Placement
Securities to the Placement Agent, (iii) the fees and disbursements of the
counsel, accountants and other advisors to the Company, (iv) the qualification
or exemption of the Placement Securities under securities laws in accordance
with the provisions of Section 7(e) hereof, including filing fees and the
reasonable fees and disbursements of counsel for the Placement Agent in
connection therewith, (v) the printing and delivery to the Placement Agent of
copies of any permitted Free Writing Prospectus and the Prospectus and any
amendments or supplements thereto and any costs associated with electronic
delivery of any of the foregoing by the Placement Agent to investors, (vi) the
fees and expenses of the transfer agent and registrar for the Securities,
(vii) the filing fees incident to, and the reasonable fees and disbursements of
counsel to the Placement Agent in connection with, the review by FINRA of the
terms of the sale of the Securities, and (viii) the fees and expenses incurred
in connection with the listing of the Placement Securities on the NYSE. In
addition the Company shall reimburse the Placement Agent for legal fees incurred
by counsel for the Placement Agent, which, including fees set forth in
Subsections (iv) and (vii) herewith, shall not exceed $40,000.

SECTION 9. Conditions of the Placement Agent’s Obligations. The obligations of
the Placement Agent hereunder with respect to a Placement will be subject to the
continuing accuracy and completeness of the representations and warranties of
the Company contained in this Agreement or in certificates of any officer of the
Company or any subsidiary of the Company delivered pursuant to the provisions
hereof, to the performance by the Company of its covenants and other obligations
hereunder, and to the following further conditions:

(a) Opinions of Company Corporate Counsel, Company Special Counsel, and Counsel
to the Placement Agent. On or prior to the date that Securities are first sold
pursuant to the terms of this Agreement the Company shall furnish to the
Placement Agent the opinions, each addressed to the Placement Agent, of
(i) Company Corporate Counsel, or other counsel satisfactory to the Placement
Agent, in form and substance reasonably satisfactory to the Placement Agent and
its counsel, dated the date that the opinion is required to be delivered,
substantially similar to the form attached hereto as

 

21



--------------------------------------------------------------------------------

Exhibit D; (ii) Company Special Counsel, in form and substance reasonably
satisfactory to the Placement Agent and its counsel, dated the date that the
opinion is required to be delivered and (iii), unless waived by the Placement
Agent, Counsel to the Placement Agent, or other counsel satisfactory to the
Placement Agent, in form and substance reasonably satisfactory to the Placement
Agent dated the date that the opinion is required to be delivered.

(b) Effectiveness of Registration Statement. The Registration Statement and any
Rule 462(b) Registration Statement shall have become effective and shall be
available for (i) all sales of Placement Securities issued pursuant to all prior
Placement Notices and (ii) the sale of all Placement Securities contemplated to
be issued by any Placement Notice.

(c) No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company or any of the Subsidiaries of any request
for additional information from the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus; (ii) the issuance
by the Commission or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; (iv) the occurrence of any event that makes any material statement made
in the Registration Statement or the Prospectus, or any Issuer Free Writing
Prospectus, or any material document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or that requires the making
of any changes in the Registration Statement, the Prospectus, or any Issuer Free
Writing Prospectus, or such documents so that, in the case of the Registration
Statement, it will not contain any materially untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading and, that in the case of
the Prospectus and any Issuer Free Writing Prospectus, it will not contain any
materially untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(d) No Misstatement or Material Omission. The Placement Agent shall not have
advised the Company that the Registration Statement or Prospectus, or any Issuer
Free Writing Prospectus, or any amendment or supplement thereto, contains an
untrue statement of fact that in the Placement Agent’s reasonable opinion is
material, or omits to state a fact that in the Placement Agent’s opinion is
material and is required to be stated therein or is necessary to make the
statements therein not misleading.

(e) Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
material adverse change in the condition, financial or otherwise, or in the
earnings, business affairs or business prospects of the Company and its
subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business.

(f) Representation Certificate. The Placement Agent shall have received the
certificate required to be delivered pursuant to Section 7(o) on or before the
date on which delivery of such certificate is required pursuant to Section 7(o).

(g) Accountant’s Comfort Letter. The Placement Agent shall have received the
Comfort Letter required to be delivered pursuant Section 7(q) on or before the
date on which such delivery of such letter is required pursuant to Section 7(q).

 

22



--------------------------------------------------------------------------------

(h) Approval for Listing. The Placement Securities shall either have been
(i) approved for listing on NYSE MKT, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Securities on NYSE MKT at, or prior to, the issuance of any Placement Notice.

(i) No Suspension. Trading in the Securities shall not have been suspended on
the NYSE MKT.

(j) Additional Documents. On each date on which the Company is required to
deliver a certificate pursuant to Section 7(o), counsel for the Placement Agent
shall have been furnished with such documents and opinions as they may
reasonably require in good faith for the purpose of enabling them to pass upon
the issuance and sale of the Securities as herein contemplated, or in order to
evidence the accuracy of any of the representations or warranties, or the
fulfillment of any of the conditions, contained in this Agreement.

(k) Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424 under the Securities Act.

(l) Termination of Agreement. If any condition specified in this Section 9 shall
not have been fulfilled when and as required to be fulfilled, this Agreement may
be terminated by the Placement Agent by notice to the Company, and such
termination shall be without liability of any party to any other party except as
provided in Section 7 hereof and except that, in the case of any termination of
this Agreement, Sections 5, 10, 11 and 19 hereof shall survive such termination
and remain in full force and effect.

SECTION 10. Indemnity and Contribution by the Company and the Placement Agent.

(a) Indemnification by the Company. The Company agrees to indemnify, defend and
hold harmless the Placement Agent and any person who controls the Placement
Agent within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, from and against any loss, expense, liability, damage or claim
(including the reasonable cost of investigation) which, jointly or severally,
the Placement Agent or any controlling person may incur under the Securities
Act, the Exchange Act or otherwise, insofar as such loss, expense, liability,
damage or claim arises out of or is based upon (1) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereof), any Issuer Free Writing Prospectus that
the Company has filed or was required to file with the Commission or the
Prospectus (the term Prospectus for the purpose of this Section 10 being deemed
to include the Prospectus as of its date and as amended or supplemented by the
Company), (2) any omission or alleged omission to state a material fact required
to be stated in any such Registration Statement, or necessary to make the
statements made therein not misleading, or (3) any omission or alleged omission
from any such Issuer Free Writing Prospectus or Prospectus of a material fact
necessary to make the statements made therein, in the light of the circumstances
under which they were made, not misleading; except, in the case of each of
clauses (1), (2) and (3), insofar as any such loss, expense, liability, damage
or claim arises out of or is based upon any untrue statement or alleged untrue
statement of a material fact or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of the Prospectus and any Issuer Free Writing Prospectus, in the
light of the circumstances under which they were made) not misleading, in each
such case, to the extent contained in and in conformity with information
furnished in writing by the Placement Agent to the Company expressly for use
therein (that information being limited to that described in Section 10(b)
hereof). The indemnity agreement set forth in this Section 10(a) shall be in
addition to any

 

23



--------------------------------------------------------------------------------

liability which the Company may otherwise have. If any action is brought against
the Placement Agent or any controlling person in respect of which indemnity may
be sought against the Company pursuant to the foregoing paragraph of this
Section 10(a), the Placement Agent shall promptly notify the Company, as the
case may be, in writing of the institution of such action, and the Company, as
the case may be, shall if it so elects, assume the defense of such action,
including the employment of counsel and payment of expenses; provided, however,
that any failure or delay to so notify the Company, as the case may be, will not
relieve the Company of any obligation hereunder, except to the extent that their
ability to defend is materially prejudiced by such failure or delay. The
Placement Agent or such controlling person shall have the right to employ its or
their own counsel in any such case, but the fees and expenses of such counsel
shall be at the expense of the Placement Agent or such controlling person unless
the employment of such counsel shall have been authorized in writing by the
Company, as the case may be, in connection with the defense of such action, or
the Company shall not have employed counsel reasonably satisfactory to the
Placement Agent or such controlling person, as the case may be, to have charge
of the defense of such action within a reasonable time or such indemnified party
or parties shall have reasonably concluded (based on the reasonable advice of
counsel) that there may be defenses available to it or them which are different
from or additional to those available to the Company (in which case neither the
Company shall have the right to direct the defense of such action on behalf of
the indemnified party or parties), in any of which events such fees and expenses
shall be borne by the Company and paid as incurred (it being understood,
however, that neither the Company shall be liable for the expenses of more than
one separate firm of attorneys for the Placement Agent or such controlling
persons in any one action or series of related actions in the same jurisdiction
(other than local counsel in any such jurisdiction) representing the indemnified
parties who are parties to such action). Anything in this paragraph to the
contrary notwithstanding, neither the Company shall be liable for any settlement
of any such claim or action effected without its consent.

(b) Indemnification by the Placement Agent. The Placement Agent agrees to
indemnify, defend and hold harmless the Company, the Company’s directors, the
Company’s officers that signed the Registration Statement, any person who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any loss, expense, liability,
damage or claim (including the reasonable cost of investigation) which, jointly
or severally, the Company or any such person may incur under the Securities Act,
the Exchange Act or otherwise, insofar as such loss, expense, liability, damage
or claim arises out of or is based upon (1) any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement (or
any amendment thereof), any Issuer Free Writing Prospectus that the Company has
filed or was required to file with the Commission, the Prospectus, (2) any
omission or alleged omission to state a material fact required to be stated in
any such Registration Statement, or necessary to make the statements made
therein not misleading, or (3) any omission or alleged omission from any such
Issuer Free Writing Prospectus or the Prospectus of a material fact necessary to
make the statements made therein, in the light of the circumstances under which
they were made, not misleading, but in each case only insofar as such untrue
statement or alleged untrue statement or omission or alleged omission was made
in such Registration Statement, Issuer Free Writing Prospectus or Prospectus in
reliance upon and in conformity with information furnished in writing by the
Placement Agent to the Company expressly for use therein. The statements set
forth in the sixth paragraph under the caption “Plan of Distribution” in the
Prospectus Supplement (to the extent such statements relate to the Placement
Agent) constitute the only information furnished by or on behalf of the
Placement Agent to the Company for the purposes of Section 5(a)(1) and this
Section 10. The indemnity agreement set forth in this Section 10(b) shall be in
addition to any liabilities that the Placement Agent may otherwise have.

If any action is brought against the Company or any such person in respect of
which indemnity may be sought against the Placement Agent pursuant to the
foregoing paragraph, the Company or such person shall promptly the Placement
Agent in writing of the institution of such action and the Placement

 

24



--------------------------------------------------------------------------------

Agent shall if its so elects assume the defense of such action, including the
employment of counsel and payment of expenses; provided, however, that any
failure or delay to so notify the Placement Agent will not relieve the Placement
Agent of any obligation hereunder, except to the extent that their ability to
defend is materially prejudiced by such failure or delay. The Company or such
person shall have the right to employ its own counsel in any such case, but the
fees and expenses of such counsel shall be at the expense of the Company or such
person unless the employment of such counsel shall have been authorized in
writing by the Placement Agent in connection with the defense of such action or
the Placement Agent shall not have employed counsel reasonably satisfactory to
the Company or such person, as the case may be, to have charge of the defense of
such action within a reasonable time or such indemnified party or parties shall
have reasonably concluded (based on the advice of counsel) that there may be
defenses available to it or them which are different from or additional to those
available to (in which case the Placement Agent shall not have the right to
direct the defense of such action on behalf of the indemnified party or
parties), in any of which events such fees and expenses shall be borne by the
Placement Agent and paid as incurred (it being understood, however, that the
Placement Agent shall not be liable for the expenses of more than one separate
firm of attorneys in any one action or series of related actions in the same
jurisdiction (other than local counsel in any such jurisdiction) representing
the indemnified parties who are parties to such action). Anything in this
paragraph to the contrary notwithstanding, the Placement Agent shall not be
liable for any settlement of any such claim or action effected without its
written consent.

(c) Contribution. If the indemnification provided for in this Section 10 is
unavailable or insufficient to hold harmless an indemnified party under
subsections (a) and (b) of this Section 10 in respect of any losses, expenses,
liabilities, damages or claims referred to therein, then each applicable
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, expenses, liabilities, damages or claims (i) in such proportion
as is appropriate to reflect the relative benefits received by the Company and
by the Placement Agent, each from the offering of the Securities, or (ii) if
(but only if) the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company and the Placement Agent in connection with the statements or
omissions which resulted in such losses, expenses, liabilities, damages or
claims, as well as any other relevant equitable considerations. The relative
benefits received by the Company shall be deemed to be equal to the gross
proceeds from the offering of Securities (before deducting discounts and
expenses) received by each of them and benefits received by the Placement Agent
shall be deemed to be equal to the underwriting discounts and commissions
received the Placement Agent. The relative fault of the Company and of the
Placement Agent shall be determined by reference to, among other things, whether
the untrue statement or alleged untrue statement of a material fact or omission
or alleged omission relates to information supplied by the Company or by the
Placement Agent and the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The amount paid or payable by a party as a result of the losses,
claims, damages and liabilities referred to above shall be deemed to include any
legal or other fees or expenses reasonably incurred by such party in connection
with investigating or defending any claim or action.

(d) The Company and the Placement Agent agree that it would not be just and
equitable if contribution pursuant to this Section 10 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in clause (i) and, if applicable,
clause (ii) of subsection (c) above. Notwithstanding the provisions of this
Section 10, the Placement Agent shall not be required to contribute any amount
in excess of the underwriting discounts and commissions applicable to the
Securities purchased by the Placement Agent and the liability of the Company
pursuant to this Section 10 shall not exceed the gross proceeds received by the
Company in the offering. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

25



--------------------------------------------------------------------------------

SECTION 11. Representations, Warranties and Agreements to Survive Delivery. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or any of its subsidiaries submitted
pursuant hereto, shall remain operative and in full force and effect, regardless
of any investigation made by or on behalf of the Placement Agent or controlling
person, or by or on behalf of the Company, and shall survive delivery of the
Securities to the Placement Agent.

SECTION 12. Termination of Agreement.

(a) Termination; General. The Placement Agent may terminate this Agreement, by
notice to the Company, as hereinafter specified at any time (i) if there has
been, since the time of execution of this Agreement or since the date as of
which information is given in the Prospectus, any material adverse change in the
condition, financial or otherwise, or in the earnings, business affairs or
business prospects of the Company and its subsidiaries considered as one
enterprise, whether or not arising in the ordinary course of business, or
(ii) if there has occurred any material adverse change in the financial markets
in the United States or the international financial markets, any outbreak of
hostilities or escalation thereof or other calamity or crisis or any change or
development involving a prospective change in national or international
political, financial or economic conditions, in each case the effect of which is
such as to make it, in the judgment of the Placement Agent, impracticable or
inadvisable to market the Securities or to enforce contracts for the sale of the
Securities, or (iii) if trading in the Placement Securities has been suspended
or limited by the Commission or the NYSE MKT, or if trading generally on the
American Stock Exchange, the NYSE or the Nasdaq Global Market has been suspended
or limited, or minimum or maximum prices for trading have been fixed, or maximum
ranges for prices have been required, by any of said exchanges or by order of
the Commission, the FINRA or any other governmental authority, or a material
disruption has occurred in commercial banking or securities settlement or
clearance services in the United States or in Europe, or (iv) if a banking
moratorium has been declared by either Federal or New York authorities.

(b) Termination by the Company. The Company shall have the right, by giving one
(1) day notice as hereinafter specified to terminate this Agreement in its sole
discretion at any time after the date of this Agreement. Upon termination of
this Agreement pursuant to this Section 12(b), any outstanding Placement Notices
shall also be terminated.

(c) Termination by the Placement Agent. The Placement Agent shall have the
right, by giving one (1) day notice as hereinafter specified to terminate this
Agreement in its sole discretion at any time after the date of this Agreement.

(d) Automatic Termination. Unless earlier terminated pursuant to this
Section 12, this Agreement shall automatically terminate upon the issuance and
sale of all of the Placement Securities through the Placement Agent on the terms
and subject to the conditions set forth herein.

(e) Continued Force and Effect. This Agreement shall remain in full force and
effect unless terminated pursuant to Sections 12(a), (b), (c), or (d) above or
otherwise by mutual agreement of the parties.

(f) Effectiveness of Termination. Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided,
however, that such termination shall not be effective until the close of
business on the date of receipt of such notice by the Placement Agent or the
Company, as the case may be. If such termination shall occur prior to the
Settlement Date for any sale of Placement Securities, such Placement Securities
shall settle in accordance with the provisions of this Agreement.

 

26



--------------------------------------------------------------------------------

(g) Liabilities. If this Agreement is terminated pursuant to this Section 12,
such termination shall be without liability of any party to any other party
except as provided in Section 8 hereof, and except that, in the case of any
termination of this Agreement, Section 5, Section 10, Section 11 and Section 19
hereof shall survive such termination and remain in full force and effect.

SECTION 13. Notices. Except as otherwise provided in this Agreement, all notices
and other communications hereunder shall be in writing and shall be deemed to
have been duly given if mailed or transmitted by any standard form of
telecommunication. Notices to the Placement Agent shall be directed to the
Placement Agent at JMP Securities LLC, 600 Montgomery Street, Suite 1100, San
Francisco, California 94111, Facsimile: (415) 835-8920, Attention: Equity
Securities and notices to the Company shall be directed to it at the offices of
the Company at 6275 Nancy Ridge Drive, Suite 110, San Diego, CA 92121, email
address             @organovo.com, Attention of Chief Financial Officer, with a
copy to DLA Piper LLP (US), 4365 Executive Dr, Suite 1100, San Diego, CA
92121-2133, Attention: Jeffrey Thacker, fax no. (858) 677-1401.

SECTION 14. Parties. This Agreement shall inure to the benefit of and be binding
upon the Placement Agent, the Company and their respective successors. Nothing
expressed or mentioned in this Agreement is intended or shall be construed to
give any person, firm or corporation, other than the Placement Agent, the
Company and their respective successors and the controlling persons and officers
and directors referred to in Section 10 and their heirs and legal
representatives, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision herein contained. This Agreement and
all conditions and provisions hereof are intended to be for the sole and
exclusive benefit of the Placement Agent, the Company and their respective
successors, and said controlling persons and officers and directors and their
heirs and legal representatives, and for the benefit of no other person, firm or
corporation. No purchaser of Securities from the Placement Agent shall be deemed
to be a successor by reason merely of such purchase.

SECTION 15. Adjustments for Stock Splits. The parties acknowledge and agree that
all stock-related numbers contained in this Agreement shall be adjusted to take
into account any stock split, stock dividend or similar event effected with
respect to the Securities.

SECTION 16. Governing Law and Time. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. SPECIFIED TIMES
OF DAY REFER TO NEW YORK CITY TIME.

SECTION 17. Effect of Headings. The Section and Exhibit headings herein are for
convenience only and shall not affect the construction hereof.

SECTION 18. Permitted Free Writing Prospectuses. The Company represents,
warrants and agrees that, unless it obtains the prior consent of the Placement
Agent, and the Placement Agent represents, warrants and agrees that, unless it
obtains the prior consent of the Company, it has not made and will not make any
offer relating to the Securities that would constitute an Issuer Free Writing
Prospectus, or that would otherwise constitute a “free writing prospectus,” as
defined in Rule 405 under the Securities Act, required to be filed with the
Commission. Any such free writing prospectus consented to by the Placement Agent
or by the Company, as the case may be, is hereinafter referred to as a
“Permitted Free Writing Prospectus.” The Company represents and warrants that it
has treated and agrees that it will treat each Permitted Free Writing Prospectus
as an “issuer free writing prospectus,” as defined in Rule 433 under the
Securities Act, and has complied and will comply with the requirements of Rule

 

27



--------------------------------------------------------------------------------

433 under the Securities Act applicable to any Permitted Free Writing
Prospectus, including timely filing with the Commission where required,
legending and record keeping. For the purposes of clarity, the parties hereto
agree that all free writing prospectuses, if any, listed in Exhibit H hereto are
Permitted Free Writing Prospectuses.

SECTION 19. Absence of Fiduciary Relationship. The Company acknowledges and
agrees that:

(a) The Placement Agent is acting solely as agent and/or principal in connection
with the public offering of the Securities and in connection with each
transaction contemplated by this Agreement and the process leading to such
transactions, and no fiduciary or advisory relationship between the Company or
any of its respective affiliates, stockholders (or other equity holders),
creditors or employees or any other party, on the one hand, and the Placement
Agent, on the other hand, has been or will be created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether or not the
Placement Agent has advised or is advising the Company on other matters, and the
Placement Agent has no obligation to the Company with respect to the
transactions contemplated by this Agreement except the obligations expressly set
forth in this Agreement;

(b) the public offering price of the Securities was not established by the
Placement Agent; it is capable of evaluating and understanding, and understands
and accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement;

(c) the Placement Agent has not provided any legal, accounting, regulatory or
tax advice with respect to the transactions contemplated by this Agreement and
it has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate;

(d) it is aware that the Placement Agent and its respective affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company and the Placement Agent has no obligation to disclose
such interests and transactions to the Company by virtue of any fiduciary,
advisory or agency relationship or otherwise; and

(e) it waives, to the fullest extent permitted by law, any claims it may have
against the Placement Agent for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that the Placement Agent shall not have any liability
(whether direct or indirect, in contract, tort or otherwise) to it in respect of
such a fiduciary duty claim or to any person asserting a fiduciary duty claim on
its behalf or in right of it or the Company, employees or creditors of Company.

[Signature Page Follows]

 

28



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement by and
among the Placement Agent, the Company in accordance with its terms.

 

Very truly yours, ORGANOVO HOLDINGS, INC. By:   /s/ Keith Murphy   Name: Keith
Murphy   Title: Chief Executive Officer and President

CONFIRMED AND ACCEPTED, as of the date first above written:

JMP SECURITIES LLC

 

By:   /s/ Kent Ledbetter   Authorized Signatory

Signature Page to Equity Distribution Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PLACEMENT NOTICE

From: [                    ]

Cc:     [                    ]

To:     [                    ]

Subject: Equity Distribution—Placement Notice

Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Equity
Distribution Agreement between Organovo Holdings, Inc. (the “Company”) and JMP
Securities LLC (the “Placement Agent”) dated November 27, 2013 (the
“Agreement”), I hereby request on behalf of the Company that the Placement Agent
sell up to [            ] shares of the Company’s common stock, par value $0.001
per share, at a minimum market price of $[            ] per share, during the
time period beginning [month, day, time] and ending [month, day, time].

[ADDITIONAL SALES PARAMETERS MAY BE ADDED, SUCH AS THE MAXIMUM AGGREGATE
OFFERING PRICE, THE TIME PERIOD IN WHICH SALES ARE REQUESTED TO BE MADE,
SPECIFIC DATES THE SHARES MAY NOT BE SOLD ON, THE MANNER IN WHICH SALES ARE TO
BE MADE BY THE PLACMENT AGENT, AND/OR THE CAPACITY IN WHICH THE PLACEMENT AGENT
MAY ACT IN SELLING SHARES (AS PRINCIPAL, AGENT, OR BOTH)]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

AUTHORIZED INDIVIDUALS FOR PLACEMENT NOTICES AND ACCEPTANCES

 

JMP Securities LLC

  

Name

  

Email

               Organovo Holdings, Inc.               

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

COMPENSATION

The Placement Agent shall be paid compensation equal to:

3.0% of the gross proceeds from the sales of Securities pursuant to the terms of
this Agreement.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF OPINION OF COMPANY CORPORATE COUNSEL

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

OFFICER CERTIFICATE

The undersigned Keith Murphy and Barry Michaels are the President and Chief
Executive Officer and Secretary and Chief Financial Officer, respectively, of
Organovo Holdings, Inc., a Delaware corporation (the “Company”). The undersigned
hereby execute this Certificate in connection with the closing held as of the
date hereof pursuant to the terms of that certain Equity Distribution Agreement,
dated November     , 2013 (the “Equity Distribution Agreement”), among the
Company and JMP Securities LLC. Capitalized terms used herein without definition
shall have the meanings given to such terms in the Equity Distribution
Agreement.

The undersigned each hereby further certifies, in their respective capacities as
officers of the Company, in its own capacity that:

 

  1. The representations and warranties of the Company in the Equity
Distribution Agreement are true and correct in all material respects, as if made
on and as of the date hereof, and the Company have complied with all of their
respective obligations thereunder and satisfied all of the conditions on their
part to be performed or satisfied at or prior to the date hereof in all material
respects;

 

  2. No stop order suspending the effectiveness of the Registration Statement or
any post-effective amendment thereto has been issued and no proceedings for that
purpose have been instituted or are pending or threatened under the Securities
Act of 1933, as amended;

 

  3. Subsequent to the respective dates as of which information is given in the
Registration Statement or the Prospectus, there has not been (A) any Material
Adverse Change, (B) any transaction that is material to the Company and its
subsidiaries taken as a whole, (C) any obligation, direct or contingent, that is
material to the Company and its subsidiaries, taken as a whole, incurred by the
Company or the Subsidiaries, (D) any change in the capital stock or outstanding
indebtedness of the Company or any Subsidiary that is material to the Company
and its subsidiaries, taken as a whole, or (E) any loss or damage (whether or
not insured) to the Properties which has been sustained or will have been
sustained which could reasonably be expected to have a Material Adverse Effect;
and

 

  4. Each of DLA Piper LLP (US), Reed Smith LLP and Wilson Sonsini Goodrich &
Rosati PC is entitled to rely on this Officers’ Certificate in connection with
the opinion that each firm is rendering pursuant to the Equity Distribution
Agreement.

[Signature Page Follows]

 

E-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have signed their names on this
[            ] day of [            ], 2013.

 

 

COMPANY

By:

     

Name: Keith Murphy

 

Title: President and Chief Executive Officer

By:

     

Name: Barry Michaels

 

Title: Secretary and Chief Financial Officer

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

ISSUER FREE WRITING PROSPECTUSES

None.

 

F-1